



        ACKNOWLEDGMENT AND AGREEMENT


Date: February 25, 2020


Air T, Inc., a Delaware corporation (the “Subordinated Creditor”) has
subordinated the payment of the “Junior Liabilities” described in that certain
Subordination Agreement, dated as of April 3, 2019 (the “Subordination
Agreement”), executed by the Subordinated Creditor in favor of MINNESOTA BANK &
TRUST(the “Bank”), to the payment of the “Senior Liabilities” described therein,
which Senior Liabilities include, without limitation, all Obligations of Airco
1, LLC, a Minnesota limited liability company (“Borrower”), to the Bank under
that certain Loan Agreement dated as of April 3, 2019 (as amended to date, the
“Original Agreement;” capitalized terms not otherwise defined herein being used
herein as defined in the Original Agreement, as amended by the “Amendment”
hereinafter described).


The Subordinated Creditor hereby acknowledges receipt of and consents to the
Borrower’s execution and delivery of that certain Amendment No. 1 to Loan
Agreement (the “Amendment”) to the Original Agreement, to be dated on or about
February 25, 2020.


The Subordinated Creditor acknowledges and agrees that the Amendment shall in no
way impair or limit the rights of the Bank under the Subordination Agreement.
The Subordinated Creditor ratifies and confirms that by the Subordination
Agreement, the Subordinated Creditor continues to subordinate the payment of the
Junior Liabilities to the payment of the Senior Liabilities, including, without
limitation, all Loans now or hereafter made by the Bank under the Original
Agreement as amended by the Amendment.


The Subordinated Creditor agrees that each reference to “Original Agreement,”
“Loan Agreement,” “therein,” “thereof,” “thereby” or words of similar effect
referring to the Original Agreement in the Subordination Agreement shall mean
and be a reference to the Loan Agreement as amended by the Amendment.


The Subordinated Creditor hereby: (a) represents and warrants to the Bank that:
(i) the outstanding principal balance of the Borrower’s Indebtedness to the
Subordinated Creditor on the date hereof is $620,033.94; and (ii) no events have
taken place and no circumstances exist at the date hereof which would give the
Subordinated Creditor the right to assert a defense, offset or counterclaim to
any claim by the Bank for payment of the obligations now or hereafter arising
under the Subordination Agreement or any other Loan Document to which the
Subordinated Creditor is a party; and (b) releases and forever discharges the
Bank and its successors, assigns, directors, officers, agents, employees and
participants from any and all actions, causes of action, suits, proceedings,
debts, sums of money, covenants, contracts, controversies, claims and demands,
at law or in equity, which the Subordinated Creditor ever had or now has against
the Bank or its successors, assigns, directors, officers, agents, employees or
participants by virtue of their relationship to the Borrower or the Subordinated
Creditor in connection with the Loan Documents and the transactions related
thereto.


5471972_1.docx 

--------------------------------------------------------------------------------



Nothing in this Acknowledgment requires or shall be deemed to require the Bank
to obtain the consent of the Subordinated Creditor to any future amendment,
modification or waiver to the Original Agreement or any other Loan Document.


The undersigned has executed this Acknowledgment to be effective as of the date
first set forth above.
AIR T, INC., a Delaware corporation


By: ________________________________
Name: ________________________________
Its: ________________________________






18778658v1



